DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
Response to Amendment/Arguments
Applicant’s arguments, filed February 1, 2022, with respect to claims 1-16
have been fully considered and are persuasive. The rejection of October 13, 2021 has been withdrawn.
Allowable Subject Matter
Claim 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggestion or render obvious the 
Claim 1 teaches an active material powder comprising the elements therein. Notably, the claim requires at least 65% of at least 1000 discrete cross sections of  silicon-based particles have shape factor superior or equal to 0.4 and  inferior or equal to 0.8, wherein the shape factor is the diameter of a discus having an identical area as one of said discrete cross-section of said silicon-based particle divided by the linear distance between the  two most distinct points o the perimeters of a discrete cross-section of a silicon-based particle. Lee et al. (US 20004/0234859) teaches the negative electrode active material has an elliptical shape (similar to a shape factor) (Para. [0036]) and modifying the shape of a carbon precursor to be  elliptical (Para. [0047]), but does not explicitly teach a silicon-based particle having am elliptical shape or modifying the shape of a silicon-based particle. Honbo et al. (JP2016100226A) teaches a longest diameter of silicon particles (10-5000 nm, Para. [0009]) and a ratio r (smallest diameter of a silicon particle divided by the longest diameter of a silicon particle). However, the ratio of Honbo and the claimed shape factor in claim 1 are different as a rectangular shaped silicon-based particle would provide different results regarding the ratio of Honbo and the shape factor claimed. Thus none of the prior art alone or in combination renders obvious the claimed invention. Since claims 2-16 are dependent upon claim 1, they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729            

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729